Case 19-47506     Doc 33     Filed 02/02/21 Entered 02/02/21 18:04:51            Main Document
                                          Pg 1 of 1

                        UNITED STATES BANKRUPTCY COURT
                          EASTERN DISTRICT OF MISSOURI
                                EASTERN DIVISION

IN RE:                                          )   Case No: 19-47506-659
                                                )
RAMONA C MACIAS                                 )   Chapter 13
                                                )
                                                )
                     Debtor                     )

       LIST OF UNCLAIMED FUNDS AND ENTITIES WHICH ARE ENTITLED TO
                                PAYMENT

    Comes now Diana S. Daugherty, Standing Chapter 13 Trustee, and provides list for filing
pursuant to Bankruptcy Rule 3011. The following is a list of all known names and addresses of
the entities and the amounts which they are entitled to be paid from remaining property of the
estate that is paid herewith into Court pursuant to 11 U.S.C. § 347(A):


     RAMONA C MACIAS
     4800 HAYNES DR                                                       $1,131.00
     SAINT CHARLES, MO 63304
     00000

Dated: February 02, 2021                            /s/ Diana S. Daugherty
UNCLFUNDS--BG
                                                    Diana S. Daugherty
                                                    Standing Chapter 13 Trustee
                                                    P.O. Box 430908
                                                    St. Louis, MO 63143
                                                    (314) 781-8100 Fax: (314) 781-8881
                                                    trust33@ch13stl.com
